UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
UNITED STATES OF AMERICA, ex rel. :
KOHL, : Case No. 1:16-cv-613
Plaintiff/Relator, : Judge Timothy S. Black

Vv.

CENTRAL ACCOUNTING SYSTEMS,
INC., et al.,

Defendants.

 

ORDER OF DISMISSAL

Relator has moved this Court to dismiss this action pursuant to Federal Rule Civil
Procedure 41(a)(2). The dismissal of this False Claims Act action would be with prejudice as to
the Relator and without prejudice as to the United States. This Court has reviewed Relator’s
supporting memorandum explaining that the United States has reviewed the settlement terms and
consented to the dismissal of this action. The Court also finds that Relator’s supporting
memorandum provides the Court with sufficient reasons to consent to this dismissal in accord

with 31 U.S.C. § 3730(b)(1).

THEREFORE, for good cause shown and the United States having consented to the
dismissal of this False Claims Act action, Relator’s Motion to Dismiss is hereby GRANTED.
This False Claims Act action is dismissed with prejudice as to the Relator and dismissed without

prejudice as to the United States.

pac 12 |< [10 Frmdtnu S Pdphe

Judge, United States Ristrict Court
